Exhibit 10.1
PERFORMANCE AWARD
UNDER THE
2007 OMNIBUS STOCK AND INCENTIVE PLAN
For
CAPITAL SENIOR LIVING CORPORATION
Effective as of                                                             
(“Date of Grant”), a PERFORMANCE AWARD (“Award”) is granted by Capital Senior
Living Corporation (the “Company”) to (the “Holder”), this Award being in all
respects subject to the terms, definitions and provisions, of the 2007 Omnibus
Stock and Incentive Plan For Capital Senior Living Corporation (the “Plan”), and
all of which are incorporated herein by reference, except to the extent
otherwise expressly provided in this Award.
1. Performance Award. The Company hereby sells, transfers, assigns and delivers
to the Holder an aggregate of                      Shares of Restricted Shares
of the Company (“Award Restricted Shares”) subject to the Plan and to the terms
and conditions set forth in this Award, including, without limitation, the
Restrictions more specifically set forth in Section 3. below (“Restrictions”),
and further subject to (i) Holder’s execution of this Award agreement, and (ii)
Holder’s payment to the Company, within 30 days of the Date of Grant, an amount
equal to $.01 (the par value) times the number of Award Restricted Shares.
2. Vesting of Award Restricted Shares. The Restrictions on the specified
percentage of Award Restricted Shares shall lapse (Award Restricted Shares with
respect to which the Restrictions have lapsed are Vested and herein referred to
as “Vested Shares”) if the criteria set forth below and on Exhibit “A” attached
hereto (the “Performance Measures”) are satisfied:
(i) 33% of the Award Restricted Shares shown in Section 1, on the 1st
anniversary of the Date of Grant provided that the Performance Measures are
satisfied; and
(ii) 33% of the Award Restricted Shares shown in Section 1 on the 2nd
anniversary of the Date of Grant provided that the Performance Measures are
satisfied; and
(iii) 34% of the Award Restricted Shares shown in Section 1 on the 3rd
anniversary of the Date of Grant provided that the Performance Measures are
satisfied;
Notwithstanding the foregoing, with respect to Award Restricted Shares which
have not been forfeited under Section 3, Restrictions that have not previously
lapsed will lapse and all such Award Restricted Shares shall become Vested
Shares on the earlier of (1) the date of Holder’s death, or (2) the date of
Holder’s Disability, or (3) the date of a Change in Control.
3. Restriction — Forfeiture of Award Restricted Shares. The Award Restricted
Shares are each subject to the restrictions (“Restrictions”) that (i) all rights
of Holder to any Award Restricted Shares which have not become Vested Shares
shall, automatically and without notice, terminate and be permanently forfeited
on the date Holder, for any reason, ceases to be employed by the Company, except
where such cessation of employment results from Holder’s Death or Disability;
and (ii) all rights of Holder to the specified percentage of Award Restricted
Shares which have not become Vested Shares because the Performance Measures have
not been satisfied shall, automatically and without notice, terminate and be
permanently forfeited.

 

 



--------------------------------------------------------------------------------



 



4. Withholding. On the date Award Restricted Shares become Vested Shares, the
minimum withholding required to be made by the Company shall be paid by Holder
to the Committee (as defined in the Plan) in cash.
5. Issuance of Shares. During the Restricted Period (as defined in the Plan),
the certificates representing the Award Restricted Shares, , shall be registered
in the Holder’s name and bear a restrictive legend disclosing the Restrictions
and the existence of this Award. Such certificates shall be deposited by the
Holder with the Company, together with stock powers or other instruments of
assignment, each endorsed in blank, which will permit the transfer to the
Company of all or any portion of the Award Restricted Shares which shall be
forfeited in accordance with the terms of this Award. The Company will retain
custody of all related Restricted Share Distributions, which will be subject to
the same Restrictions, terms, and conditions as their related Award Restricted
Shares, until Holder is entitled to receive Vested Share certificates for the
such Award Restricted Shares; and provided, further, that the Restricted Share
Distributions which relate to Award Restricted Shares which are forfeited, shall
be forfeited on the same date as such Award Restricted Shares are forfeited; and
provided, further, , that any Restricted Share Distributions shall not bear
interest or be segregated into a separate account but shall remain a general
asset of the Company, subject to the claims of the Company’s creditors, until
the conclusion of the applicable Restricted Period; and provided, finally , that
on the date of any material breach of any terms of this Award, as reasonably
determined by the Committee, there shall be, automatically and without notice,
an immediate forfeiture of all of both Award Restricted Shares and Restricted
Share Distributions.
Award Restricted Shares shall constitute issued and outstanding Common Stock for
all corporate purposes and, without limitation, Holder shall have all of the
rights and privileges of an owner of the Award Restricted Shares (including
voting rights) except that Holder shall not be entitled to delivery of the
certificates evidencing any of the Award Restricted Shares, nor the related
Restricted Share Distributions, unless and until they become Vested Shares.
6. Administration of Award. The determinations under, and the interpretations
of, any provision of this Award by the Committee shall, in all cases, be in its
sole discretion, and shall be final and conclusive.
7. No Transfers Permitted. Without limitation, the rights under this Award are
not transferable.

 

 



--------------------------------------------------------------------------------



 



8. Section 83(b) Election. Holder may elect under Section 83(b) of the Code to
include in his or her gross income, for his or her taxable year in which the
Award Restricted Shares are transferred to such Holder under this Award, the
excess of the fair market value (determined without regard to any Restriction
other than one which by its terms will never lapse), of such Award Restricted
Shares at the Date of Grant, over the amount (if any) paid for the Award
Restricted Shares. If the Holder makes the Section 83(b) election described
above, the Holder shall (i) make such election in a manner that is satisfactory
to the Committee, (ii) provide the Committee with a copy of such election,
(iii) agree to promptly notify the Company if any Internal Revenue Service or
state tax agent, on audit or otherwise, questions the validity or correctness of
such election or of the amount of income reportable on account of such election,
and (iv) agree to pay the minimum withholding required to be made by the
Company..
9. Interpretation.
(a) If any provision of this Award is held invalid for any reason, such holding
shall not affect the remaining provisions hereof, but instead the Award shall be
construed and enforced as if such provision had never been included in the
Award.
(b) THIS AWARD SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS.
(c) Headings contained in this Award are for convenience only and shall in no
manner be construed as part of this Award.
(d) Any reference to the masculine, feminine, or neuter gender shall be a
reference to such other gender as is appropriate.
Dated as of this                      day of
                                        , 2011.

            CAPITAL SENIOR LIVING CORPORATION
      By:                        

 

 